Citation Nr: 0710970	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bunions.

3.  Entitlement to service connection for degenerative joint 
disease of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Pes planus was noted on the veteran's service enlistment 
examination.  

2.  There is clear and unmistakable evidence that the 
veteran's pes planus did not increase in severity beyond is 
natural progression during the veteran's active service.  

3.  Bunions were not manifest during service and are not 
attributable to service.

4.  Degenerative joint disease of the feet was not manifest 
during service or within one year of separation from service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus, which pre-existed the veteran's 
period of active service, was not aggravated therein.  38 
U.S.C.A. §§ 1131, 1137, 1153 (West 1991); 38 C.F.R. §§ 3.304, 
3.306 (2006).

2.  Bunions were not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1131, 
1137, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (2006).

3.  Degenerative joint disease of the feet was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the veteran, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency attempted to 
provide the veteran with the notice required under the VCAA 
by letter dated in January 2003 prior to the initial 
adjudication of the claim.  Due to deficiencies in that 
notice, an additional letter containing the required notice 
was furnished to the veteran in September 2003.  

Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The veteran was provided ample time to 
submit or identify pertinent evidence after notice was 
provided.  In March 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  See Dingess, supra.  

The Board also notes that VA has obtained the veteran's 
service medical records and post-service VA treatment 
records.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or were clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 
1089, 1096-97 (Fed. Cir. 2004) (The burden falls on the 
government to rebut the presumption of soundness.)

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see 
also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2006).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the 
record on this point may not be taken as indication of no 
aggravation, an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  Further, such medical questions must be 
addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  



The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Analysis

In the instant case, there has been no assertion of combat. 
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002); § 
3.304(f) are not applicable.

The veteran's August 1974 enlistment examination report shows 
a notation of second degree pes planus.  Subsequent service 
medical records are silent for any complaints, treatment, and 
diagnosis pertaining to the veteran's feet.  Three days prior 
to his discharge in February 1975, the veteran was afforded a 
separation examination.  At that time physical examination of 
his feet was within normal limits.  

Post service VA medical records dated from October 2002, show 
that the veteran has been treated for several problems with 
his feet including pes planus, bunions, hammer toes, and 
degenerative joint disease. 

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in April 2003.  The 
examiner reviewed the veteran's claims folder and found no 
evidence of treatment for any foot problems during active 
duty.  Current diagnoses of bilateral pes planus and 
bilateral bunions were rendered.  

The veteran asserts that his pes planus with bunions was 
worsened by his period of active duty and continued to be a 
problem for him.  Having reviewed the record, the Board has 
concluded that the preponderance of the evidence weighs 
against a grant of service connection for bilateral pes 
planus with bunions and degenerative joint disease.  Pes 
planus was noted on the enlistment examination report as an 
abnormality of the feet.  Thus, the record includes competent 
evidence which clearly and unmistakably shows that pes planus 
pre-existed the period of active service, and the presumption 
of soundness is not applicable with regard to the veteran's 
feet.  38 C.F.R. § 3.304 (2006); see also Bagby v. Derwinski, 
1 Vet.App. 225 (1991).

As pes planus has been shown to have existed prior to the 
veteran's induction into active duty, the Board must next 
address whether this disability increased in severity or was 
aggravated during the period of active service.  As noted, a 
pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2006).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and it is found that there 
is no basis to conclude that the pre-existing bilateral pes 
planus was aggravated by the period of active service.  

The threshold questions are: 1) was there an increase in the 
veteran's pre-existing pes planus when he served on military 
duty, and 2) if an increase is shown, was it due to the 
natural progression of the disease.  Based on the evidence 
below, the Board finds that the veteran's disorder did not 
undergo a permanent increase during military service.

First, as noted above, active service medical records do not 
show complaints of, treatment for, or a diagnosis of pes 
planus or any other foot disability.  Moreover, while pes 
planus was noted at entry into active duty, physical 
examination of his feet at the time of his service separation 
examination were negative.  This evidence is clear and 
unmistakable that the veteran had no increase of his pre-
existing pes planus while on active duty.

Next, there is a lack of documented postservice treatment for 
foot problems for over 25 years after the veteran's military 
discharge.  This weighs strongly against a finding of a 
permanent increase in the veteran's pre-service pes planus 
disorder while he was on active duty.

The Board finds the multi-year gap between service separation 
and post-service symptomatology, without competent 
intervening evidence of complaints or treatment for pes 
planus or any other foot disorder, an indication that there 
was no in-service increase in the veteran's pre-service pes 
planus.

In sum, the evidence shows that the veteran was noted to have 
pes planus at the time of his entry into active duty, but had 
no complaints of foot problems while on active duty.  
Moreover, examination at service discharge revealed normal 
feet.  He did not experience episodes of foot problem for 
years after military discharge. Cumulatively, there is clear 
and unmistakable evidence that there had been no aggravation 
of the veteran's pes planus during service.

The Board has also considered the veteran's own assertions 
that his pes planus worsened during military service.  His 
assertions are not deemed to be persuasive in light of the 
other objective evidence of record showing no permanent 
increase in severity during service and no indications of 
worsening symptoms.

In regard to the veteran's bunions and degenerative 
arthritis, there is no competent evidence that such 
disabilities preexisted service.  In addition, there is no 
competent evidence of the disabilities during service, in 
proximity to separation or within one year of separation from 
service.  Furthermore, there is no competent evidence linking 
the bunions or generative arthritis of the feet to service.  
Based upon such evidence, the Board concludes that bunions 
and generative arthritis were not incurred in or aggravated 
by service and degenerative joint disease may not be presumed 
to have been incurred therein.





ORDER

Service connection for bilateral pes planus with bunions and 
degenerative joint disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


